Exhibit 10.2

Loan Number: 137504

W.B.A. GP 4487 (4/04)      11200

Boxes not checked are inapplicable

© 2004 Wisconsin Bankers Association/Distributed by FIPCO®

TERM CREDIT AGREEMENT

(Business Loans)

United Wisconsin Grain Producers, LLC

The above named customer (“Customer,” whether one or more) agrees with Farmer’s
& Merchants Union Bank, 159 W. James Street, PO Box 226, Columbus, WI 53925
(“Lender”) as follows:

1. Term Loan.   Check (a) or (b); only one shall apply)

(a)  Single Note; Multiple Advances. x If checked here, Customer requests that
Lender lend to Customer from time to time such amounts as Customer may request,
in accordance with this Agreement (the “Loan”), and subject to the terms of this
Agreement, Lender agrees to lend such amounts up to the aggregate amount
advanced of $n/a      (the “Credit Limit) in one or more advances before
n/a                                                                           . 
Customer’s obligation to repay the Loan shall be evidenced by a promissory note
(the “Note”) in substantially the form of Exhibit A attached to this Agreement
with blanks appropriately filled in and payable to the order of Lender; provided
that Customer shall only be obligated to pay amounts which Lender has advanced.
Amounts advanced to Customer and repaid to Lender may not be reborrowed by
Customer under this Agreement.

(b)  Multiple Notes; Multiple Advances. o If checked here, and in consideration
of extensions of credit from Lender to Customer from time to time, Lender and
Customer agree that sections 4 through 19 of this Agreement shall apply to each
such extension of credit unless evidenced by a document which states it is not
subject to this Agreement. The term “Loan” includes all such extensions of
credit. The term “Note” includes each promissory note evidencing Customers
obligation to repay an extension of Credit. This Agreement does not constitute a
commitment by Lender to make such extensions of credit to Customer.

2. Loan Procedures. Customer may obtain advances of the Loan under this
Agreement by giving Lender at least ___ business days’ prior notice of any
advance requested, specifying the date and amount of the advance. Lender will
make the funds available to Customero by crediting the amount of the advance to
Customers account (Account No.______) with Lender o by_______. Each advance
which is less than the remaining amount available to Customer under this
Agreement shall be in an amount of not less than $_____. o Lenders obligation to
make each advance is subject to the further condition that Lender shall have
received a certificate signed by Customer, dated the date of the request for the
advance and stating that the representations and warranties in section 4 are
true and correct as of the date of the request and that no event of default has
occurred and is continuing or would result from such advance.

3. Conditions to Loan. Lender’s obligation to make the initial advance of the
Loan is subject to the satisfaction of the following conditions:

(a)     Lender shall have received the Note duly executed by Customer.

(b) x Lender shall have received the following security documents and the
additional security documents described on Exhibit B, if any (the “Security
Documents”), duly executed, all accompanied by the appropriate financing
statements:  Real Estate Mortgage, General  Business Security Agreement and
Revolving Credit Agreement.

(c) Lender shall have received copies:

o       certified by the Secretary of Customer of the articles of incorporation
and bylaws of Customer, and resolutions of the Board of Directors of Customer
authorizing the issuance, execution and delivery of this Agreement, the Note and
the Security Documents, if any;

o       certified by a general partner of Customer of the partnership agreement
of Customer, and an authorization signed by all of the general partners of
Customer authorizing the issuance, execution and delivery of this Agreement, the
Note and the Security Documents, if any;

x   certified by a member or manager of Customer, as appropriate, of the
articles of organization and operating agreement of Customer, and an
authorization signed by a member or manager of Customer, as


--------------------------------------------------------------------------------


appropriate, authorizing the issuance, execution and delivery of this Agreement,
the Note and the Security Documents, if any;

o   certified by a trustee regarding the existence, name and other matters
pertaining to the Customer if it is a trust, and an authorization signed by all
trustees of Customer authorizing the issuance, execution and delivery of this
Agreement and the Security Documents, if any;

and a certification of the names and titles of the representatives of Customer
authorized to sign this Agreement, the Note and the Security Documents, if any,
together with true signatures of such representatives, and of such other matters
as Lender may reasonably request.

(d) o Lender shall have received a statement of sole ownership executed by the
sole proprietor.

(e)    o Lender shall have received the following additional documentation
executed by the trust and/or trustee: n/a.

(f)      o Lender shall have received from counsel for Customer a favorable
opinion satisfactory to Lender covering the matters described in sections 4(c)
and 4(d), 4(e), 4(f) or 4(g), as applicable, and 4(k) of this Agreement and such
other matters as Lender may reasonably request.

(g) o Lender shall have received a guaranty of payment of the Loan duly executed
by n/a on WBA form    .

(h) All proceedings taken by Customer in connection with the Loan, the Security
Documents and other documents provided to Lender shall be satisfactory to Lender
and Lender shall have received copies of all documents reasonably required by
it.

4. Representations and Warranties. Customer represents and warrants to Lender
that on the date of each advance of the Loan:

(a)               No part of the Loan will be used for personal, family or,
household purposes.

(b)              Customer will not use any part of the proceeds of the Loan to
purchase or carry any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

(c)               The execution and delivery of this Agreement, the Note and the
Security Documents, and the performance by Customer of its obligations under
this Agreement, the Note and the Security Documents, are within its power, have
been duly authorized by proper action on the part of Customer, are not in
violation of any existing law, rule or regulation, any order, authorization or
decision of any court, the articles of incorporation, bylaws, articles of
organization, operating agreement, partnership agreement, trust agreement or
other governing documents of Customer, as applicable, or the terms of any
agreement or restriction to which Customer is a party or by which it is bound,
and do not require the approval or consent of any person or entity. This
Agreement, the Note and the Security Documents, when executed and delivered,
will constitute the valid and binding obligations of Customer enforceable in
accordance with their terms.

(d)               o Customer is a corporation legally organized, validly
existing and in good standing under the laws of the State of  n/a and is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of its business or its ownership of properties requires such
qualification.

(e)                o Customer is a n/a partnership legally organized, validly
existing and in good standing under the laws of the State of     n/a.

(f)                  x Customer is a limited liability company legally
organized, validly existing and in good standing under the laws of the State of
Wisconsin and is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of its business or its ownership of property
requires such qualification.

(g)               o Customer is a o testamentary trust n/a (Probate Caption and
File Number) o revocable living trust o irrevocable living trust n/a (Name and
Address of Trust) validly existing under the laws of the State of n/a and the
trust has not been revoked or terminated.

(h)               Customer’s exact legal name is set forth following Section 19
below.

(i)                   If the Customer is an individual, the address of
Customer’s principal residence is as set forth below Section t9. If Customer is
an organization that has only one place of business, the address of Customer’s
place of business, or if Customer has more than one place of business, then the
address of Customer’s chief executive office, is as set forth below Section 19.

(j)        All financial statements of Customer furnished to Lender were
prepared in accordance with


--------------------------------------------------------------------------------


generally accepted principles of accounting consistently applied throughout the
periods involved and are correct and complete as of their dates.

(k)     (i) There is no substance which has been, is or will be present, used,
stored, deposited, treated, recycled or disposed of on, under, in or about any
real estate now or at any time owned or occupied by Customer (“Property”) during
the period of Customer’s ownership or use of the Property in a form, quantity or
manner which if known to be present on, under, in or about the Property would
require clean-up, removal or some other remedial action (“Hazardous Substance”)
under any federal, state or local laws, regulations, ordinances, codes or rules
(“Environmental Laws”); (ii) Customer has no knowledge, after due inquiry, of
any prior use or existence of any Hazardous Substance on the Property by any
prior owner of or person using the Property; (iii) without limiting the
generality of the foregoing, Customer has no knowledge, after due inquiry, that
the Property contains asbestos, polychlorinated biphenyl components (PCBs) or
underground storage tanks; (iv) there are no conditions existing currently or
likely to exist during the term of this Agreement which would subject Customer
to any damages, penalties, injunctive relief or clean-up costs in any
governmental or regulatory action or third-party claim relating to any Hazardous
Substance; (v) Customer is not subject to any court or administrative
proceeding, judgment, decree, order or citation relating to any Hazardous
Substance; and (vi) Customer in the past has been, at the present is, and in the
future will remain in compliance with all Environmental Laws. Customer shall
indemnify and hold harmless Lender, its directors, officers, employees and
agents from all loss, cost (including reasonable attorneys’ fees and legal
expenses), liability and damage whatsoever directly or indirectly resulting
from, arising out of, or based upon (1) the presence, use, storage, deposit,
treatment, recycling or disposal, at any time, of any Hazardous Substance
described above on, under, in or about the Property, or the transportation of
any Hazardous Substance to or from the Property, (2) the violation or alleged
violation of any Environmental Law, permit, judgment or license relating to the
presence, use, storage, deposit, treatment, recycling or disposal of any
Hazardous Substance on, under, in or about the Property, or the transportation
of any Hazardous Substance to or from the Property, (3) the imposition of any
governmental lien for the recovery of environmental clean-up costs expended
under any Environmental Law, or (4) breach of this representation or warranty.
Customer shall immediately notify Lender in writing of any governmental or
regulatory action or third-party claim instituted or threatened in connection
with any Hazardous Substance on, in, under or about the Property.

(l)       There is no litigation or administrative proceeding pending or, to the
knowledge of Customer, threatened against Customer which might result in any
material adverse change in the business or condition of Customer.

(m) There are no unpaid wages due employees of Customer and there are no
outstanding liens against assets of Customer for unpaid wages due employees of
Customer.

5.            Capital Adequacy. If Lender shall determine that any existing or
future law, rule, regulation, directive, interpretation, treaty or guideline
regarding capital adequacy (whether or not having the force of law) increases or
would increase, from that required on the date of this Agreement, the amount of
capital required or expected to be maintained by Lender, or any corporation
controlling Lender, and if such increase is based upon the existence of Lender’s
obligations under this Agreement and other commitments of this type, then from
time to time, within ten days after demand from Lender, Customer shall pay to
Lender such amount or amounts as will compensate Lender for expenses or costs
required to meet such increased capital requirement. For purposes of calculating
the amount of compensation required, Lender, or any corporation controlling
Lender, may conclusively be deemed to have maintained the minimum amount of
capital required on the date of this Agreement, and may base such compensation
on the assumption that Lender (or such corporation) will need to increase its
capital from such minimum amount to the new required amount. The determination
of any amount to be paid by Customer under this section shall take into
consideration the policies of Lender, or any corporation controlling Lender,
with respect to capital adequacy and shall be based upon any reasonable method
of attribution. A certificate of Lender setting forth such amount or amounts as
shall be necessary to compensate Lender as specified in this section shall be
delivered to Customer and shall be conclusive absent manifest error.

6.            Interest Rate. Customer agrees to pay interest to Lender on the
unpaid principal balance


--------------------------------------------------------------------------------


outstanding from time to time on the Loan in accordance with the Note.

7.            Payment Schedule. Customer agrees to pay to Lender the unpaid
principal balance and interest in accordance with the Note.

8.            Covenants. Customer shall, so long as any amounts remain unpaid:

(a) Furnish to Lender, as soon as available, such financial information
respecting Customer as Lender from time to time requests, and without request
furnish to Lender:

(i) Within 120                 days after the end of each fiscal year of
Customer a balance sheet of Customer as of the close of such fiscal year and
related statements of income and retained earnings and cash flow for such year
all in reasonable detail and satisfactory in scope to Lender, prepared in
accordance with generally accepted principles of accounting applied on a
consistent basis, either o (1) o compiled o reviewed x audited by an independent
certified public accountant acceptable to Lender, or o (2) certified by the
chief financial representative of Customer, and

(ii) Within 30                                                               
days after the end of each consecutive month a balance sheet of Customer as of
the end of such month and related statements of income and retained earnings and
cash flow for the period from the beginning of the fiscal year to the end of
such month, prepared in accordance with generally accepted principles of
accounting applied on a consistent basis, certified, subject to normal year-end
adjustments, by an officer or partner of Customer.

Customer shall furnish to Lender such reports regarding the payment of wages to
employees of Customer and the number of employees of Customer as Lender may from
time to time request, and without request shall furnish to Lender a written
report immediately upon any material increase in the number of employees of
Customer, the failure of Customer to pay any wages when due to employees of
Customer or the imposition of any lien against the assets of Customer for unpaid
wages due employees of Customer.

(b) Keep complete and accurate books of records and accounts and permit any
representatives of Lender to examine and copy any of the books and to visit and
inspect any of Customer’s tangible or intangible properties as often as desired.

(c) Maintain insurance coverage in the form (together with any lender’s loss
payee clause requested by Lender), amounts and with companies which would be
carried by prudent management in connection with similar businesses engaged in
similar activities in similar geographic areas. Without limiting this section or
the requirements of any Security Document, Customer will [a] keep all its
physical property insured against fire and extended coverage risks in amounts
and with deductibles at least equal to those generally maintained by businesses
engaged in similar activities in similar geographic areas, [b] maintain all such
workers’ compensation and similar insurance as may be required by law and [c]
maintain, in amounts and with deductibles at least equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims for bodily injury,
death or property damage occurring on, in or about the properties of Customer,
business interruption insurance and product liability insurance.

(d)         Pay and discharge all lawful taxes, assessments and governmental
charges upon Customer or against its properties prior to the date on which
penalties attach, unless and to the extent only that such taxes, assessments and
charges are contested in good faith and by appropriate process by Customer.

(e)      Do all things necessary to maintain its existence, to preserve and keep
in full force and effect its rights and franchises necessary to continue its
business and comply with all applicable laws, regulations and ordinances.

(f) Timely perform and observe the following financial covenants, all calculated
in accordance with generally accepted principles of accounting applied on a
consistent basis:

(i)     o Maintain at all times an excess of current assets over current
liabilities of not less than $____.

(ii)    x Maintain at all times a tangible net worth of not less than $
24,000,000.00         .

(iii)   o Not make any expenditures for fixed or capital assets which would
cause


--------------------------------------------------------------------------------


the aggregate of all such expenditures to exceed _________ during any fiscal
year.

(iv)  o Maintain at all times a ratio of current assets to current liabilities
of not less than ______ to one.

(v)  o Maintain at all times a ratio of total liabilities to tangible net worth
of not greater than ______  to one.

(vi) o____________________________.

(g)  Not create or permit to exist any lien or encumbrance with respect to
Customer’s properties, except liens in favor of Lender, liens for taxes if they
are being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained, liens or encumbrances permitted under any
Security Document and see attached Exhibit D (if left blank, no other permitted
liens or encumbrances).

(h) Not take any action or permit any event to occur which materially impairs
Customer’s ability to make payments under this Agreement when due. Such events
include without limitation, the fact that Customer, Customer’s spouse or any
surety for Customer’s obligations under this Agreement or the Note ceases to
exist, dies, changes marital status or domicile or becomes insolvent or the
subject of bankruptcy or insolvency proceedings or that any guaranty of
Customers obligations under this Agreement is revoked or becomes unenforceable
for any reason.

(i) Not change its type of organization or state under whose law it is organized
as represented in Section 4(d), (e) or (f) and shall preserve its organizational
existence and shall not, in one transaction or in a series of related
transactions, merge into or consolidate with any other organization, change its
legal structure or sell all or substantially all of its assets.

(j) Not change its legal name without providing at least 30 days prior written
notice of the change to Lender.

(k) Not change its address without providing at least 30 days prior written
notice of the change to Lender.

(I) Timely perform all duties and responsibilities imposed on Customer under
Section 4(k).

(m)   Customer shall pay all wages when due employees of Customer and shall not
permit any lien to exist against the assets of Customer for unpaid wages due
employees of Customer.

(n)         x Unless otherwise consented to in writing by Lender, timely perform
and observe all additional covenants described on Exhibit C.

9.                  Security Interest. The Note is secured by all existing and
future security agreements, assignments and mortgages from Customer to Lender,
from any guarantor of this Agreement or the Note to Lender, and from any other
person to Lender providing collateral security for Customer’s obligations, and
payment of the Loan may be accelerated according to any of them. Unless a lien
would be prohibited by law or would render a nontaxable account taxable,
Customer also grants to Lender a security interest and lien in any deposit
account Customer may at any time have with Lender. Lender may at any time after
the occurrence of an event of default set-off any amount unpaid under the Note
against any deposit balances or other money now or hereafter owed to Customer by
Lender.

10.                  Default and Acceleration. Upon the occurrence of any one or
more of the following events of default: (a) Customer fails to pay any amount
when due under this Agreement or the Note or under any other instrument
evidencing any indebtedness of Customer, (b) any representation or warranty made
under this Agreement or information provided by Customer in connection with this
Agreement is or was false or fraudulent in any material respect, (c) a material
adverse change occurs in Customer’s financial condition, (d) Customer fails to
timely observe or perform any of the covenants or duties contained in this
Agreement or the Note, (e) any guaranty of Customer’s obligations under the Note
is revoked or becomes unenforceable for any reason or any such guarantor dies,
ceases to exist, or becomes the subject of any bankruptcy or insolvency
proceeding, or (f) an event of default occurs under any Security Document or the
Note;


--------------------------------------------------------------------------------


then, at Lender’s option, and upon written or verbal notice to Customer,
Lender’s obligation to make the Loan under this Agreement shall terminate and
the total unpaid balance shall become immediately due and payable without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Customer. Lender’s obligation to make loans under
this Agreement shall automatically terminate and the total unpaid balance shall
automatically become due and payable in the event Customer becomes the subject
of bankruptcy or other insolvency proceedings. Lender may waive any default
without waiving any other subsequent or prior default. Customer agrees to pay
Lenders costs of administration of this Agreement. Customer also agrees to pay
all costs of collection before and after judgment, including reasonable
attorneys’ fees (including those incurred in successful defense or settlement of
any counterclaim brought by Customer or incident to any action or proceeding
involving Customer brought pursuant to the United States Bankruptcy Code).

11.                 Venue. To the extent not prohibited by law, venue for any
legal proceeding relating to enforcement of this Agreement or the Note shall be,
at Lender’s option, the county in which Lender has its principal office in this
state, the county in which Customer resides, or the county in which this
Agreement was executed by Customer.

12.                  Indemnification. Customer agrees to defend, indemnify and
hold harmless Lender, its directors, officers, employees and agents, from and
against any and all loss, cost, expense, damage or liability (including
reasonable attorneys’ fees) incurred in connection with any claim, counterclaim
or proceeding brought as a result of, arising out of or relating to any
transaction financed or to be financed, in whole or in part, directly or
indirectly, with the proceeds of any Loan or the entering into and performance
of this Agreement or any document or instrument relating to this Agreement by
Lender or the activities of Customer. This indemnity will survive termination of
this Agreement, the repayment of the Loan and the discharge and release of any
Security Documents.

13.                 Amendment. No amendment, modification, termination or waiver
of any provision of this Agreement shall in any event be effective unless it is
in writing and signed by Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purposes for which
given.

14.                 Entire Agreement. This Agreement, including the Exhibits
attached or referring to it, the Note and the Security Documents, are intended
by Customer and Lender as a final expression of their agreement and as a
complete and exclusive statement of its terms, there being no conditions to the
full effectiveness of their agreement except as set forth in this Agreement, the
Note and the Security Documents.

15.               No Waiver; Remedies. No failure on the part of Lender to
exercise, and no delay in exercising, any right, power or remedy under this
Agreement shall operate as a waiver of such right, power or remedy; nor shall
any single or partial exercise of any right under this Agreement preclude any
other or further exercise of the right or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

16.               Notice. Except as otherwise provided in this Agreement, all
notices required or provided for under this Agreement shall be in writing and
mailed, sent or delivered, if to Customer, at any Customer’s last known address
as shown on the records of Lender, and if to Lender, at its address shown below,
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party. All such notices shall be deemed duly
given when delivered by hand or courier, or three business days after being
deposited in the mail (including any private mail service), postage prepaid.

17.               Persons Bound. Each of the undersigned Customers is jointly
and severally liable for all Loans and other obligations under this Agreement.
This Agreement shall be binding upon and inure to the benefit of Lender and
Customer and their respective heirs, personal representatives, successors and
assigns except that Customer may not assign or transfer any of Customer’s rights
under this Agreement without the prior written consent of Lender.

18.            Interpretation. The validity, construction and enforcement of
this Agreement are governed by the internal laws of Wisconsin except to the
extent such laws are preempted by federal law. Invalidity of any provision of
this Agreement shall not affect the validity of any other provisions of this
Agreement.


--------------------------------------------------------------------------------


19.               Other Provisions. (If no other provisions are stated below,
there are no other provisions.)

The representations and warranties contained in paragraph 4.(k) shall not apply
to Customer’s production of Ethanol, Distiller’s Grain, Carbon Dioxide and such
other products as are standard in Customer’s line of business; and, that
Customer’s production of such products shall not be considered an event of
default.

Dated as of May 25, 2006.

 

 

 

United Wisconsin Grain Producers, LLC     (SEAL)

 

 

 

 

A Wisconsin Limited Liability Company                 

 

 

 

 

(Type of Organization)

 

Farmers & Merchants Union Bank       (SEAL)

 

 

 

By: /s/ Barb Bontrager                                  (SEAL)

By:  /s/ Rebecca J. Schulz                                

 

 

 

  Barb Bontrager, Chief Financial Officer

 

 

Rebecca J. Schulz

 

 

 

 

 

 

Loan Officer (Title)

 

 

 

PO Box 247

 

 

159 W. James Street, PO Box 226

 

 

 

Friesland, WI 53935

 

 

Columbus, WI 53925

 

 

 

(Customer’s Address)

 

 

(Lender’s Address)

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

This Exhibit C is a part of the Term Credit Agreement between United Wisconsin
Grain Producers, LLC (“Customer”) and Farmers & Merchants Union Bank, Columbus,
Wisconsin (“Lender”) dated May 25, 2006.

Customer shall timely perform and observe the following financial covenants,
which if applicable shall be calculated in accordance with generally accepted
accounting principles applied on a consistent basis:

A)                                        Maintain a minimum tangible net worth
of $24,000,000.00 measured monthly.

B)                                          Increase minimum tangible net worth
annually by an amount equal to retained earnings or $500,000.00, whichever is
smaller, measured annually, utilizing the audited financial statement.

C)                                         Owner’s equity is to be at least 45%
continuously, measured monthly.

D)                                        Maintain a minimum working capital
position of $4,000,000.00, measured monthly. Minimum working capital position
shall be defined as (current assets + available line of credit availability)
minus (current liabilities + current advanced portion of line of credit)
measured monthly.

E)                                          Limit annual capital expenditures to
less than or equal to $1,000,000 without Farmers & Merchants Union Bank’s
written approval, measured monthly.

F)                                          Borrower must obtain Lender consent
prior to making dividends/distributions exceeding 65% of the previous year’s net
income, excluding state and federal incentive payments accrued and/or received,
measured annually.


--------------------------------------------------------------------------------


EXHIBIT D

This Exhibit D is a part of the Term Credit Agreement between United Wisconsin
Grain Producers, LLC (“Customer”) and Farmers & Merchants Union Bank, Columbus,
Wisconsin (“Lender”) dated May 25, 2006.

Section 8 item (G): Customer shall not create or permit to exist any line or
encumbrance with respect to Customer’s properties, except liens in favor of
Lender, liens for taxes if they are being contested in good faith by appropriate
proceedings and for which appropriate reserves are maintained, liens or
encumbrances permitted under any Security Document and:

·                  UCC Filing 050009431724 to Wisconsin Department of
Transportation for rails, ties, and ballast connected to Union Pacific Railroad.

·                  UCC Filing 050008688636 to Caterpillar Financial Services
Corporation for a Caterpillar 924G Wheel Loader SIN DDA01867 as well as any
substitutions, replacements, additions or accessions thereto, now owned or
hereafter acquired and proceeds thereof

·                  UCC Filing 050006422317 to Caterpillar Financial Services
Corporation for a Caterpillar 924G Wheel Loader SIN DDA01866 as well as any
substitutions, replacements, additions or accessions thereto, now owned or
hereafter acquired and proceeds thereof.

·                  Subordinate Security Agreement in the amount of $100,000.00
to Fagen, Inc. (Building Contractor) for completion of work on UWGP. Payment to
be made from UWGP to Fagen, Inc.

·                  Financing provided by Ag Star Financial Services for a rail
shuttle wagon.

 


--------------------------------------------------------------------------------